Citation Nr: 0736832	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  05-16 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to July 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  The RO notified the veteran of 
the denial in a letter dated March 8, 2004.  In July 2004, 
the RO received correspondence from the veteran in which he 
requested that his hepatitis C claim be reopened.  The RO 
subsequently issued a rating decision dated in January 2005, 
reopening the previously disallowed claim for service 
connection hepatitis C, but denying it on the merits.  The RO 
notified the veteran of that decision in a letter dated in 
January 20, 2005.  On March 7, 2005, the RO received a notice 
of disagreement (NOD) with respect to the veteran's hepatitis 
C claim.  In his NOD, the veteran specified that he was 
disagreeing with both the March 8, 2004 and January 20, 2005 
letters.  

An NOD is considered timely when it is filed with the agency 
of original jurisdiction (AOJ) within one year from the date 
that that agency mails notice of the determination to the 
veteran.  38 C.F.R. § 20.302(a) (2007).  The date of the 
mailing of the letter of notification is presumed to be the 
same as the date of that letter.  Id.  Here, the veteran's 
NOD was received within one year from the dates that the 
agency mailed both notification letters.  Thus, the veteran's 
NOD is timely as to both rating decisions.  Therefore, the 
Board will consider the veteran's claim as an original claim 
for service connection, rather than as a claim to reopen a 
previously disallowed claim.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The competent medical evidence does not link the 
veteran's hepatitis C to his active duty service. 
		

CONCLUSION OF LAW

Hepatitis C was not incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 & 
Supp. 2007); 38 C.F.R §§ 3.159, 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159(a)-(c) (2007).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

That said, the Board finds that in correspondence dated in 
December 2003, the RO fulfilled the duty to notify as 
provided by the VCAA.  In the December 2003 correspondence, 
the RO informed the veteran of the evidence necessary to 
establish entitlement to service connection for hepatitis C, 
what evidence VA would obtain, and what evidence he was 
expected to obtain.  The RO also essentially requested that 
he provide any medical evidence in his possession that 
pertained to his claim, namely by requesting enough 
information about relevant records so that VA could obtain 
them on his behalf as well as "any information, statements, 
or evidence" he had about his hepatitis risk factors.  Along 
with the VCAA notice, the RO provided the veteran with a 
hepatitis questionnaire in order to identify risk factors 
associated with the disease.  The veteran submitted responses 
in May 2004 and March 2005.    

It does not appear that the RO informed the veteran of the 
disability rating and effective date elements of a service 
connection claim.  Despite this omission, the Board finds 
that the veteran has not been prejudiced by this.  For 
reasons discussed more fully below, the Board concludes that 
the preponderance of the evidence is against the veteran's 
claim for service connection.  Thus, service connection will 
not be granted and no disability rating or effective date 
will be determined. 

Finally, the Board also finds that the RO has satisfied VA's 
duty to assist.  The veteran's service medical records and 
VAMC treatment records have been associated with the claims 
file.  

In this case, VA did not provide the veteran with a VA 
examination, but finds that an examination was not required 
in this case.  VA is only required to provide medical 
examinations or obtain medical opinions in certain 
circumstances.  38 U.S.C.A. § 5103A (d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2007).  The duty to provide a 
medical examination or obtain a medical opinion arises only 
if, among other things, the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but establishes that the veteran 
suffered an event, injury, or disease in service or that 
certain diseases manifested during an applicable presumptive 
period.  Id.  For reasons explained more fully below, the 
evidence does not establish that an in-service event, injury, 
or disease occurred.  Thus, VA had no duty to provide a 
medical examination and the failure to do so is not a breach 
of its duty to assist.

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Accordingly, the Board will proceed with appellate review.

Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303 (2007).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).  "Generally, to prove 
service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury."  Pond v. West, 12 Vet. App. 
341, 346 (1999).  Where the determinative issue involves a 
medical diagnosis, competent medical evidence is required.  
This burden typically cannot be met by lay testimony because 
lay persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Analysis

In his claim for service connection, received in September 
2003, the veteran contended that his hepatitis C was caused 
by air gun inoculations he received at the time of his 
induction.  In response to VA's request that the veteran 
identify his hepatitis risk factors, the veteran submitted 2 
hepatitis risk factor questionnaires.  In both of these, 
however, he answered all questions in the negative, thus 
failing to identify any potential risk factors.  

The Board finds that the medical evidence does not support 
the veteran's claim.  The veteran's service medical records 
were negative for treatment or a diagnosis of hepatitis C and 
the evidence does not otherwise show that he was diagnosed 
with hepatitis C at any time during his active duty service.  
Instead, the earliest record of a diagnosis for hepatitis C 
is found in a VAMC progress note, dated in September 1994, 
which was more than 19 years after his discharge.  Subsequent 
VAMC progress notes reflected that the veteran underwent a 
liver biopsy in April 1999 in order to assess the progression 
of the hepatitis C and that in October 2001, he began 
receiving treatment for his hepatitis C.  In none of these 
records, however, has any physician or other health care 
provider linked his current diagnosis to his active duty 
service.  

There is no evidence of record corroborating the veteran's 
claim that he received an air gun inoculation that was 
infected with the hepatitis C virus.  The only medical 
evidence in the claims file pertaining to a possible source 
of his hepatitis C exposure is found in a VA liver clinic 
consultation, dated in June 2004.  In that consultation, 
R.T., Physician Assistant, Certified, listed 
"STD/unprotected sex" as the veteran's hepatitis C risk 
factor.  There is no other medical evidence pertaining to an 
etiology of his hepatitis C and thus, no medical evidence 
linking the veteran's hepatitis C to his active duty service.  
In the absence of such evidence the claim must be denied.  


ORDER

Entitlement to service connection for hepatitis C is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


